Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

ALLOWANCE
This allowance is in response to Amendments/Remarks filed November 24, 2020 concerning application number 16/123,516.
The amendments of claims 38 and 41 are acknowledged.

Allowable Claims
Claims 38-51 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claim 38: the closest prior art found is Joshi (US 2005/0070835), which does not disclose the required drape, vacuum pad, and required interactions between the fluid-delivery connection pad and vacuum connection pad with the drape. While Svedman (US 2008/0243096) discloses a wound dressing comprising a drape configured to be disposed over a wound insert, a fluid delivery connection pad configured to be fluidly coupled to the wound insert through a first aperture in the drape, and a vacuum connection pad configured to be fluidly coupled to the wound insert through a second aperture in the drape, the second aperture separated a distance from the first aperture (see Fig. 1), one of ordinary skill in the art would not be motivated to combine these teachings with those of Joshi, as the fluid-delivery connection pad is configured to fully cover the wound while the system of claim 1 requires a drape that is over a wound insert, with a fluid-delivery connection pad and vacuum connection pad fluidly coupled to the wound insert via the drape, the fluid-delivery connection pad and vacuum connection pad distanced from one 
Claims 39-51, as dependents of claim 38, are allowable for all the reasons described above for claim 38.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781